ON PETITION FOR REHEARING

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7256



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROOSEVELT CORNELL SANDERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (CR-94-631, CA-02-993-0-10)


Submitted:   February 11, 2003             Decided:   March 21, 2003


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roosevelt Cornell Sanders, Appellant Pro Se.         Marvin Jennings
Caughman, Assistant United States Attorney,         Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Roosevelt Cornell Sanders appeals the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We   have      reviewed    the    record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Sanders, Nos. CR-94-631; CA-02-993-0-10

(D.S.C. Aug. 5, 2002).           We dispense with oral argument because the

facts    and    legal     contentions      are    adequately     presented    in   the

materials       before    the    court     and    argument     would   not   aid   the

decisional process.




                                                                             AFFIRMED




                                            2